NUMBER 13-22-00132-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


ALEJANDRO J. BETANCOURT, M.D.,                                           Appellant,

                                             v.

MALLORY COTTON AND JERAMY BRIDGES,
INDIVIDUALLY, AND AS NEXT FRIENDS,
NATURAL PARENTS, AND AS WRONGFUL
DEATH BENEFICIARIES OF BABY BOY BRIDGES,                                 Appellees.


                   On appeal from the 103rd District Court
                        of Cameron County, Texas.


                         MEMORANDUM OPINION

 Before Chief Justice Contreras and Justices Benavides and Tijerina
            Memorandum Opinion by Justice Benavides

      In this interlocutory appeal from the denial of a motion to dismiss under Chapter

74 of the Texas Civil Practice & Remedies Code, appellant Alejandro J. Betancourt, M.D.

has filed an unopposed motion to dismiss the appeal as moot. We grant the motion and
dismiss the appeal for want of jurisdiction.

                                   I.         BACKGROUND

       Appellees Mallory Cotton and Jeramy Bridges filed health care liability claims

against Betancourt and other medical providers concerning the death of their minor son.

The trial court denied Betancourt’s challenge to the sufficiency of appellees’ expert report,

and Betancourt sought interlocutory review of that order under appellate cause number

13-21-00464-CV. During the pendency of that appeal, appellees amended their expert

report, Betancourt filed another motion to dismiss based on the adequacy of the new

report, and the trial court again denied Betancourt’s motion. Betancourt elected to file a

separate notice of appeal from the trial court’s most recent order, and that order is the

subject of this interlocutory appeal

       Betancourt has now filed unopposed motions to dismiss both appeals, informing

the Court that appellees have dismissed their claims against Betancourt with prejudice.

Betancourt has provided the Court with a copy of an “Agreed Order of Dismissal” signed

by the trial court.

                                        II.    MOOTNESS

       An appellate court may dismiss an appeal in accordance with an appellant’s motion

so long as the dismissal would not prevent another party from seeking relief to which it

would otherwise be entitled. TEX. R. APP. P. 42.1(a)(1). In such cases, the appeal

becomes moot because there is no longer a controversy between the parties regarding




                                                2
the subject of the appeal. See Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Hughes, 827

S.W.2d 859, 859 (Tex. 1992) (per curiam). Appellees are not seeking affirmative relief in

this appeal; therefore, we may dismiss the appeal as moot. See TEX. R. APP. P. 42.1(a)(1);

Merrill Lynch, 827 S.W.2d at 859.

      Moreover, “[a]ppeals of some interlocutory orders become moot because the

orders have been rendered moot by subsequent orders.” Hernandez v. Ebrom, 289

S.W.3d 316, 319 (Tex. 2009) (citing Richards v. Mena, 820 S.W.2d 372, 372 (Tex. 1991);

Lincoln Prop. Co. v. Kondos, 110 S.W.3d 712, 715 (Tex. App.—Dallas 2003, no pet.)).

Here, the “Agreed Order of Dismissal” signed by the trial court extinguished the

controversy between the parties in toto. See Gen. Land Off. v. OXY U.S.A., Inc., 789

S.W.2d 569, 570 (Tex. 1990) (holding appeal mooted by order granting plaintiff’s motion

to dismiss underlying suit); see also City of Alamo v. Castillo, No. 13-19-00038-CV, 2019

WL 2293582, at *1 (Tex. App.—Corpus Christi–Edinburg May 30, 2019, no pet.) (mem.

op.). When an appeal becomes moot, the appellate court should dismiss the appeal for

want of jurisdiction. Tex. Dep’t of Fam. & Protective Servs. v. N.J., No. 20-0940, 2022 WL

1194360, at *2 (Tex. Apr. 22, 2022) (citing Heckman v. Williamson Cnty., 369 S.W.3d

137, 162 (Tex. 2012)).

                                    III.   CONCLUSION

      Accordingly, having considered Betancourt’s unopposed motion and his

supporting documentation, we grant the motion and dismiss the appeal for want of




                                            3
jurisdiction.

                                 GINA M. BENAVIDES
                                 Justice

Delivered and filed on the
5th day of May, 2022.




                             4